       Case 1-16-45645-nhl           Doc 343       Filed 12/20/18     Entered 12/20/18 16:38:41




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:
                                                                    Chapter 11
Boysin Ralph Lorick and
Cynthia Theresa Lorick,
                                                                    Case No. 16-45645-NHL
                                    Debtors.
----------------------------------------------------------X

                              NOTICE OF SETTLEMENT OF ORDER

        PLEASE TAKE NOTICE that on January 8, 2019 at 4:00 p.m., the annexed Order

Directing Additional Distribution from Sale Proceeds to Wells Fargo Bank, N.A. will be submitted

for signature to the Honorable Nancy Hershey Lord, United States Bankruptcy Judge, United

States Bankruptcy Court for the Eastern District of New York, Conrad B. Duberstein Courthouse,

271-C Cadman Plaza East, Suite 1595, Brooklyn, NY 11201-1800.

        PLEASE TAKE FURTHER NOTICE that counter-orders, if any, shall be filed with the

Court and served upon the undersigned so as to be received no later than January 7, 2019 at 4:00

p.m.

Dated: December 20, 2018
       New York, New York
                                            KILPATRICK TOWNSEND AND STOCKTON LLP

                                            /s/ Keith Brandofino
                                            Keith Brandofino, Esq. (KB 2128)
                                            The Grace Building
                                            1114 Avenue of the Americas
                                            New York, New York 10036-7703
                                            Telephone: (212) 775-8700
                                            Facsimile: (212) 954-5555
                                            Email: kbrandofino@kilpatricktownsend.com

                                            and

                                            Colin M. Bernardino, Esq. (Ga. Bar No. 054879)
                                            (Admitted pro hac vice)



US2008 14990582 1
     Case 1-16-45645-nhl   Doc 343   Filed 12/20/18    Entered 12/20/18 16:38:41




                               1100 Peachtree Street, Suite 2800
                               Atlanta, Georgia 30309
                               Telephone: (404) 815-6500
                               Facsimile: (404) 815-6555
                               Email: cbernardino@kilpatricktownsend.com

                               Counsel for Wells Fargo Bank, as Trustee for the registered
                               holders of Sovereign Commercial Mortgage Securities
                               Trust, 2007-C1, Commercial Pass-Through Certificates,
                               Series 2007-C1




US2008 14990582 1
      Case 1-16-45645-nhl            Doc 343       Filed 12/20/18     Entered 12/20/18 16:38:41




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:
                                                                    Chapter 11
Boysin Ralph Lorick and
Cynthia Theresa Lorick,
                                                                    Case No. 16-45645-NHL
                                    Debtors.
----------------------------------------------------------X

                    ORDER DIRECTING ADDITIONAL DISTRIBUTION
                  FROM SALE PROCEEDS TO WELLS FARGO BANK, N.A.

        WHEREAS, on December 2, 2017, Wells Fargo Bank, N.A., as Trustee for the registered

holders of Sovereign Commercial Mortgage Securities Trust, 2007-C1, Commercial Pass-Through

Certificates, Series 2007-C1 (the “Lender”) filed its Application for Order Directing Distribution

of Sale Proceeds to Wells Fargo Bank, N.A. [Dkt. No. 191] (the “Distribution Motion”) seeking

distribution of proceeds (the “Sale Proceeds”) from the sale of the Debtors’ property located at

3126 Coney Island Avenue, Brooklyn, New York 11235 (the “Property”) to satisfy Wells Fargo’s

claim against the Debtors [Claim Nos. 8 and 9];

        WHEREAS, on December 29, 2017, the Court entered an order granting the Distribution

Motion in part, awarding the Lender a partial distribution of $4,039,705.02 from the Sale Proceeds;

        WHEREAS, on March 2, 2018, the Debtors filed a motion pursuant to section 506(c) of

the Title 11 of the United States Code seeking to surcharge certain expenses, including $73,997.53

for services performed at the Property by Partner Engineering and Science, Inc. (“Partner”) as set

forth in Proof of Claim No. 12 filed on November 22, 2017, against the Lender’s collateral (the

“Surcharge Motion”);

        WHEREAS, on August 9, 2018, the Court entered its Memorandum Decision and Order

further granting the Distribution Motion, in part, and directing the payment of an additional




US2008 14972634 3
      Case 1-16-45645-nhl        Doc 343     Filed 12/20/18     Entered 12/20/18 16:38:41




$1,165,658.97 from the Sale Proceeds to the Lender, less the allowed amount of Partner’s claim,

which the Court determined should be surcharged to the extent that such claim was deemed

allowed;

    WHEREAS, on October 1, 2018, Partner filed its Withdrawal by Partner Engineering and

Science, Inc. of Proof of Claim [Claims Register No. 12] [Dkt. No. 327], which is attached hereto

as Exhibit A;

    WHEREAS, on October 5, 2018, counsel to the Lender filed a letter [Dkt. No. 328] requesting

that the Court direct that $73,997.53 be disbursed to the Lender based upon Partner’s withdrawal

of its claim;

    WHEREAS, a hearing was held before the Court on December 13, 2018;

    WHEREAS, the Court has considered all related documents filed and all oral arguments

presented to the Court;

    IT IS HEREBY ORDERED that:

        1.      As a result of Partner’s withdrawal of Proof of Claim No. 12-1, the Lender is

entitled to a further and final payment of $73,997.53.

        2.      Ortiz & Ortiz LLP is directed to disburse $73,997.53 to the Lender from the Sale

Proceeds held by Ortiz and Ortiz within five business days of entry of this Order.

        3.      Partner is barred from asserting any and all claims against the Debtors, the Lender,

and Douglas Rosenberg, solely in his capacity as Receiver for the Property that were asserted or

could have been asserted in connection with the claim that gave rise to Proof of Claim No. 12-1.




US2008 14972634 3
     Case 1-16-45645-nhl   Doc 343    Filed 12/20/18   Entered 12/20/18 16:38:41




                                     EXHIBIT A




US2008 14972634 3
     Case 1-16-45645-nhl        Doc 343
                                    327      Filed 12/20/18
                                                   10/01/18     Entered 12/20/18
                                                                        10/01/18 16:38:41
                                                                                 12:01:21




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:                                               )        Chapter 11
                                                     )
BOYSIN RALPH LORICK;                                 )        Case No. 1-16-45645-nhl
CYNTHIA THERESA LORICK,                              )
                                                     )
         Debtors.                                    )
                                                     )


               WITHDRAWAL BY PARTNER ENGINEERING AND
         SCIENCE, INC. OF PROOF OF CLAIM [CLAIMS REGISTER NO. 12]


         Partner Engineering and Science, Inc., by and through its undersigned counsel hereby

withdraws its proof of claim [Claims Register No. 12] filed in the above-styled case.

         This 1st day of October, 2018.



                                          Respectfully submitted,

                                          /s/ Donald F. Campbell, Jr.______________________
                                          Donald F. Campbell, Jr., Esq.
                                          GIORDANO, HALLERAN & CIESLA, P.C.
                                          125 Half Mile Road, Suite 300
                                          Red Bank, N.J. 07701
                                          Telephone: (732) 741-3900
                                          Facsimile: (732) 224-6599
                                          Email: dcampbell@ghclaw.com

                                          Counsel for Partner Engineering and Science, Inc.
     Case 1-16-45645-nhl        Doc 343
                                    327     Filed 12/20/18
                                                  10/01/18   Entered 12/20/18
                                                                     10/01/18 16:38:41
                                                                              12:01:21




                                CERTIFICATE OF SERVICE



       The undersigned certifies that on October 1, 2018, a copy of the WITHDRAWAL BY

PARTNER ENGINEERING AND SCIENCE, INC. OF PROOF OF CLAIM [CLAIMS

REGISTER NO. 12] was deposited in an enclosed, properly addressed postage-paid envelope,

and served by first class mail upon the following parties:


Dated: October 1, 2018                     /s/ Deirdre Rice
                                         Paralegal
                                         GIORDANO, HALLERAN & CIESLA, P.C.
                                         125 Half Mile Road, Suite 300
                                         Red Bank, N.J. 07701
                                         Telephone: (732) 741-3900
                                         Facsimile: (732) 224-6599




                                               -2-
     Case 1-16-45645-nhl      Doc 343
                                  327      Filed 12/20/18
                                                 10/01/18    Entered 12/20/18
                                                                     10/01/18 16:38:41
                                                                              12:01:21




VIA FIRST CLASS MAIL

Norma E Ortiz                                      Nazar Khodorovsky
Ortiz & Ortiz LLP                                  Eastern District of NY (Brooklyn Office)
32-72 Steinway Street                              U.S. Federal Office Building
Suite 402                                          201 Varick Street
Astoria, NY 11103                                  Suite 1006
                                                   New York, NY 10014


Office of the United States Trustee                Boysin Ralph Lorick
Eastern District of NY (Brooklyn Office)           Cynthia Theresa Lorick
U.S. Federal Office Building                       3126 Coney Island Avenue
201 Varick Street, Suite 1006                      Apt 5D
New York, NY 10014                                 Brooklyn, NY 11235

CBNA, LLC                                          Chase Bank USA, NA
201 Skyline Drive                                  PO Box 15298
Dickson, TN 37055-2544                             Wilmington, DE 19850

Chase Card                                         Citibank
PO Box 15298                                       c/o Milstead & Assoc. LLC
Wilmington, DE 19850                               1 East Stow Road
                                                   Marlton, NJ 08053

Comenity Bank/Bealls                               Discover Financial Serv.
Bankruptcy Department                              P.O. Box 15316
PO Box 182125                                      Wilmington, DE 19850-5316
Columbus, OH 43218-2125

Douglas Rosenberg                                  DSNB Macy's
BPC Management Corp.                               9111 Duke Boulevard
80 Livingston Street                               Mason, OH 45040
Brooklyn, NY 11201


NYC Department of Finance                          Target
P.O. Box 680                                       P.O. Box 1327
Newark, NJ 07101                                   Minneapolis, MN 55440




                                             -3-
     Case 1-16-45645-nhl         Doc 343
                                     327   Filed 12/20/18
                                                 10/01/18    Entered 12/20/18
                                                                     10/01/18 16:38:41
                                                                              12:01:21




Boysin Ralph Lorick                                Office of the Attorney General
Cynthia Theresa Lorick                             The Capitol
38 Utica Road                                      Albany, NY 12224-0341
Edison, NJ 08820

Office of the Attorney General                     Department of Environmental Protection
New York City Office                               Customer Service Center
120 Broadway                                       59-17 Junction Boulevard, 13th Floor
New York City, NY                                  Flushing, NY 11373
10271-0332

New York State Department of Environmental         Robert W. Griswold
Conservation                                       Shapiro, DiCaro & Barak, LLC
625 Broadway                                       One Huntington Quadrangle
Albany, New York 12233-0001                        Melville, NY 11747-4401

Capital One Bank (USA), NA                         Quantum3Group LLC as agent for
PO Box 71083                                       MOMA Funding LLC
Charlotte, NC 28272-1083                           PO Box 788
                                                   Kirkland, WA 98083-0788

David J. Doyaga, Sr.                               Karamvir Dahiya
Doyaga & Schaefer                                  Dahiya Law Offices, LLC
26 Court St. Suite 1002                            75 Maiden Lane
Brooklyn, New York 11242                           Suite 506
                                                   New York, NY 10038


Certilman Balin Adler & Hyman, LLP                 Synchrony Bank
Attention: Richard J. McCord, Esq.                 c/o PRA Receivables Management, LLC
Carol A. Glick, Esq                                PO Box 41021
90 Merrick Avenue, 9th Floor                       Norfolk, VA 23541
East Meadow, New York 11554


Marilyn Macron P.C.                                Capital One Bank
211 Beach 134th Street                             PO Box 30281
Belle Harbor, NY 11694                             Salt Lake City, UT 84130

Internal Revenue Service                           Directv, LLC
P.O. Box 7346                                      by American InfoSource LP as agent
Philadelphia, PA 19101-7346                        PO Box 5008
                                                   Carol Stream, IL 60197-5008




                                             -4-
      Case 1-16-45645-nhl     Doc 343
                                  327   Filed 12/20/18
                                              10/01/18    Entered 12/20/18
                                                                  10/01/18 16:38:41
                                                                           12:01:21




Wells Fargo Bank, N.A. Home Equity              Portfolio Recovery Associates, LLC
Group                                           c/o The Home Depot Consumer
1 Home Campus X2303-01A                         POB 41067
Des Moines, IA 50328                            Norfolk VA 23541

Dept of Housing & Preservation &                David Pour, Esq.
Development NYC                                 Pour & Associates, LLP
DHPD NYC                                        10 Cutter Mill Road, Suite 406
Atn: R Lifshey                                  Great Neck, NY 11021
100 Gold St Rm 6t3
New York NY 10038

Elazer Aryeh, Esq.                              Jack Geula
Elazer Aryeh PC                                 One Horizon Way
110-20 71st Road, Suite 110                     Great Neck, NY 11024
Forest Hills, NY 11375

Jane Nadelson, Esq.                             Mohammad Choudhary
3024 Coney Island Avenue                        3076 Coney Island Avenue
Brooklyn, NY 11235                              Brooklyn, NY 11235

The Home Depot/CBNA                             Aleksandra K. Fugate
P.O. Box 6497                                   Woods, Oviatt, Gilman LLP
Sioux Falls, SD 57117-6497                      700 Crossroads Building, Two State Street
                                                Rochester, New York 14614
Colin M. Bernardino, Esq.
Kilpatrick Townsend & Stockton LLP
1100 Peachtree Street, Suite 2800
Atlanta, Georgia 30309

Docs #3400702-v1




                                          -5-
     Case 1-16-45645-nhl           Doc 343   Filed 12/20/18   Entered 12/20/18 16:38:41




                                   CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2018, a true and correct copy of the foregoing

Notice was filed electronically with the Court’s CM/ECF filing system which in turn will

generate an electronic notice of filing to all those who have requested or consented to electronic

service in this chapter 11 case.

       I further certify that the on December 20, 2018, a true and correct copy of the foregoing

Notice was served upon the parties listed below, via First Class US Mail, postage prepaid.

VIA FIRST CLASS MAIL

Karamvir Dahiya, Esq.                              Norma E. Ortiz, Esq.
Dahiya Law Offices, LLC                            Ortiz & Ortiz LLP
75 Maiden Lane                                     32-72 Steinway Street
Suite 506                                          Suite 402
New York, NY 10038                                 Astoria, NY 11103



Donald F. Campbell, Jr., Esq.                      Douglas R. Rosenberg
Giordano, Halleran & Ciesla, P.C.                  BPC Management Corporation
125 Half Mile Road, Suite 300                      80 Livingston Street
Red Bank, NJ 07701                                 Brooklyn, NY 11201



Dated: December 20, 2018

                                                  /s/ Keith Brandofino
                                                    Keith Brandofino
